        Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                  :
JAKUB MADEJ                                       :      CIVIL ACTION NO.
                                                  :      3:20-cv-00133-JCH
                                                  :
                       PLAINTIFF                  :
                                                  :
v.                                                :
                                                  :
 YALE UNIVERSITY, MARVIN CHUN,                    :
 MARK SCHENKER, PETER SALOVEY AND                 :
 JESSIE ROYCE HILL                                :
                                                  :
       DEFENDANTS                                 :      JUNE 19, 2020
                                                  :

     DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST SET OF REQUESTS FOR
               ADMISSION TO DEFENDANT, MARK SCHENKER

       The defendant, Mark Schenker, hereby responds to the Requests for Admission directed

to him and dated May 7, 2020, as follows:


       The defendant objects to the “instructions” and “possible responses” to the extent that

they are inconsistent with the Federal Rules of Civil Procedure. The defendant also objects to

the requests to the extent that they exceed the maximum of twenty set by Judge Hall. Without

waiving said objection, the defendant will respond to all of the requests in this First Set of

Requests for Admission. The defendant will not answer any additional Requests for Admission

if propounded by the plaintiff.


       REQUEST No. 1: You work as Senior Associate Dean and Dean of Academic Affairs
       at Yale College, and Lecturer in English at Yale University.

       RESPONSE:              Admit.




                                              1
Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 2 of 7



Dean Schenker did not act as a faculty member viz a viz the plaintiff. The defendant
also notes that the Faculty Handbook is a lengthy document and it would take
substantial time and expense to read through the handbook in order to see whether
this provision was quoted accurately. It is apparent that the plaintiff has access to the
Faculty Handbook, and there is therefore no need for the defendant to incur that
expenditure of time and money.

REQUEST No. 9: On January 20, 2020, you made the following statement to plaintiff:
     The members join me in the hope that as you move forward you will
     consider the full ramifications of your statement that “I don’t think
     Academic Regulations apply differently to me than to any other student at
     Yale.” And as importantly, that you give serious thought to how you wish
     to manage your study in Yale College before you re-engage in it following
     your current withdrawal and future reinstatement.

RESPONSE:            The defendant admits that this statement was made in a letter
from the defendant to the plaintiff dated January 20, 2020.

REQUEST No. 10. The list attached to this request and marked as “Exhibit 1” includes
all members of the Committee on Honors and Academic Standing at Yale College in
academic year 2019/2020.

RESPONSE:             Admit.

REQUEST No. 11. The list attached to this request and marked “Exhibit 1” does not
include all members of the Committee on Honors and Academic Standing at Yale
College in academic year 2018/2019.

RESPONSE:             Admit.

REQUEST No. 12: You have been the chair of the Committee at all times since
academic year 1998/1999.

RESPONSE:             Admit.

REQUEST No. 13: The Committee on Honors and Academic Standing meets about
twice a month during the regular academic year.

RESPONSE:             Admit.

REQUEST No. 14: The Committee met at least six times (6) in academic year 2019/2020
until January 13, 2020.

RESPONSE: Admit.

REQUEST No. 15: The full committee decides any matter that raises a question of
academic policy or that is in some other way unusual.

                                        4
        Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 3 of 7



       never spoke with Jakub Madej.

       RESPONSE:              Admit.




                                       THE DEFENDANT, MARK SCHENKER

                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.

                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  7
       Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 4 of 7



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
      Plaintiff,
                                                       Civil Action No.
        v.                                             3:20-cv-00133 (JCH)

 YALE UNIVERSITY et al.,                               July 28, 2020
                                                       Due: August 28, 2020
      Defendants.

        PLAINTIFF’S JULY 28, 2020 REQUESTS TO PRODUCE DOCUMENTS
                      DIRECTED TO MARK SCHENKER

       Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Jakub Madej
(“Jakub”) requests that Defendant Mark Schenker produce the following documents within 30
days, or by August 28, 2020.

Request No. 1
       Produce documents sufficient to prove that Committee on Honors and Academic Standing
met six times in academic year 2019-2020.

Request No. 2
      Produce documents sufficient to persuade a reasonable juror that the Committee on Honors
and Academic Standing at Yale College “does it work via written statements and documents”.



Dated: July 28, 2020                           Respectfully submitted,
                                               By: /s/ Jakub Madej
                                                  Jakub J. Madej
                                                   LAWSHEET
                                                  415 Boston Post Rd Ste 3-1102
                                                  Milford, CT 06460
                                                  T: (203) 928-8486
                                                  F: (203) 902-0070
                                                  E: j.madej@lawsheet.com
       Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 5 of 7



                                 CERTIFICATE OF SERVICE
       I certify that on July 28, 2020, I served a copy of this Request on counsel for Mark
Schenker via electronic mail.



                                                            /s/ Jakub Madej
       Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 6 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                   :
JAKUB MADEJ                                        :
                                                   :      CIVIL ACTION NO.
                     PLAINTIFF                     :      3:20-cv-00133-JCH
                                                   :
v.                                                 :
                                                   :
YALE UNIVERSITY, MARVIN CHUN,                      :
MARK SCHENKER, PETER SALOVEY AND                   :
JESSIE ROYCE HILL                                  :
                                                   :
                     DEFENDANTS                    :
                                                   :      JULY 30, 2020

                 DEFENDANT MARK SCHENKER’S OBJECTIONS TO
                        REQUESTS FOR PRODUCTION

       The defendant, Mark Schenker, hereby objects to the plaintiff’s July 28, 2020 Requests to

Produce Documents Directed to Mark Schenker.

Request No. 1
       Produce documents sufficient to prove that Committee on Honors and Academic Standing
met six times in academic year 2019-2020.

OBJECTION:           The defendant objects to this Request on the ground that it does not fall
                     within the scope of Rule 26(b)(1) in that it is not relevant to any party’s
                     claim or defense, and the information is not proportional to the needs of
                     the case considering the lack of importance of the requested documents
                     to the issues at stake in the action. There are no allegations concerning
                     the number of times CHAS met in the 2019/2020 school year. Whether
                     or not CHAS met six times during the 2019-2020 academic year has no
                     bearing on the plaintiff’s claims concerning CHAS’ consideration of his
                     petition regarding his withdrawal from Yale University.

Request No. 2
      Produce documents sufficient to persuade a reasonable juror that the Committee on Honors
and Academic Standing at Yale College “does it work via written statements and documents”.

OBJECTION:           The defendant objects to this Request on the ground that it does not fall
                     within the scope of Rule 26(b)(1) in that it is not relevant to any party’s
                     claim or defense, and the information is not proportional to the needs of
                     the case considering the lack of importance of the requested documents
      Case 3:20-cv-00133-JCH Document 144-5 Filed 08/12/20 Page 7 of 7



                     to the issues at stake in the action. There are no allegations concerning
                     the method by which CHAS conducts its work, i.e., via written
                     statements and documents.” Therefore, the requested documents have
                     no bearing on the plaintiff’s claims concerning CHAS’ consideration of
                     his petition regarding his withdrawal from Yale University.



                                              THE DEFENDANTS,

                                              MARK SCHENKER


                                        By:                 /s/
                                              PATRICK M. NOONAN – CT00189
                                              COLLEEN NOONAN DAVIS – CT27773
                                              DONAHUE, DURHAM & NOONAN, P.C.
                                              Concept Park
                                              741 Boston Post Road, Suite 306
                                              Guilford, CT 06437
                                              Telephone: (203) 458-9168
                                              Fax: (203) 458-4424
                                              Email: pnoonan@ddnctlaw.com




                                     CERTIFICATION

      This is to certify that a copy of the foregoing was e-mailed on the above-written date, to:

Jakub Madej
j.madej@lawsheet.com



                                                    _______________/s/________________
                                                           Patrick M. Noonan



                                                

                                                2
